The relator was fined in the Corporation Court of the city of Dallas for contempt. He applied to the criminal district judge of Dallas County for a writ of habeas corpus. Upon the hearing of this writ the same was dismissed and from this order of dismissal relator gave notice of appeal to this court. An appeal does not lie from an order dismissing a writ of habeas corpus and this court has no jurisdiction to determine this appeal. See Ex parte Strong, 34 Tex.Crim. Rep., 30 S.W. Rep., 666; Ex parte Blankenship, 57 S.W. Rep., 646; Ex parte Hodges, 45 S.W. Rep., 913; Ex parte Teague, 45 S.W. Rep., 129.
The appeal is dismissed.
Dismissed.